DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9, 10, 14, 15 are objected to because of the following informalities:  

Claim 9, lines 5 and 6, “a reactor” should be changed to “the reactor”, “a container” should be “the container” and “a cap” should be “the cap”.

Claim 10, lines 1-2 has parenthesis “( )”, which are unclear as to whether they further limit the claim.

Claim 14, lines 6-8, “a reactor” should be changed to “the reactor”, “a container” should be “the container” and “a cap” should be “the cap”.

Claim 15, lines 3-4 has parenthesis “( )”, which are unclear as to whether they further limit the claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2, depends from Claim 1.  Claim 2, lines 2-4 state that the NaCl layer is mixed with the first metal chalcogenide and the second metal chalcogenide.  But Claim 1 requires the NaCl in a layer that is separate from a mixture of the first metal chalcogenide and the second metal chalcogenide.  If some of the reaction mixture can be included in the NaCl or vice versa, this is not clear in the language of Claim 2.  In order to conform with the rules of U.S.C. 112, 4th paragraph, dependent claims must further limit from the independent claim and cannot be broader than the independent claim.  

 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Novinson (US Pat.: 5458865).  Novinson describes a method of making chalcogenides (title).  The method of making is described in their examples where a powder of the precursors are combined into a reactor (see example 1).  However none of the references describe layering the reaction mixture with at least two layers of NaCl prior to reacting the mixture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
October 6, 2022